Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 11-15, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al., (“Non-CE4: A study on the affine merge mode”) and further in view of Chen et al., (U.S. Pub. No. 2018/009803 A1).  
As per claim 1, Zhou teaches a video data coin method based on an affine motion model, wherein the method is applied to a video data coding device, and the method comprises: obtaining one spatial reference block of a to-be-processed picture block (fig. 2-3 and 5; “the proposed affine merge mode in BMS1.0, a PU search through the five spatial neighbors in the order A, B, C, D and E”, 2. Algorithm description and problem statement of affine (merge) mode in BMS1.0, pg. 5), obtain a plurality of preset subblock locations of the spatial reference block (fig. 5; note the subblocks in spatial neighboring block E, B, C and D; 3. Proposed Solution), obtaining motion vectors corresponding to preset pixel locations of the to-be-processed picture block that are extrapolated from motion vectors corresponding to the preset subblock locations of the spatial reference block (3. Proposed Solution); and obtaining motion vectors corresponding to a plurality of subblock locations of the to-be-processed picture block that are interpolated from the motion vectors corresponding to the preset pixel locations of the to-be-processed picture block (fig. 1-2, 5, “calculating motion vectors subblocks based on seed vectors”). Although, Zhou discloses using motion compensation of the bottom-left and bottom-right subblocks of a spatially neighboring PU (see 3. Proposed solution), Zhao does not explicitly disclose performing motion compensation for a plurality of subblocks of the to-be-processed picture block based on the motion vectors corresponding to the plurality of subblock locations of the to-be-processed picture block, to obtain predicted pixel values of the plurality of subblocks of the to-be-processed picture block, as recited in claim 1. 
However, Chen teaches performing motion compensation for a plurality of subblocks of the to-be-processed picture block based on the motion vectors corresponding to the plurality of subblock locations of the to-be-processed picture block, to obtain predicted pixel values of the plurality of subblocks of the to-be-processed picture block ([0102-0106]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen with Zhou for the benefit of providing improved coding efficiency. 
As per claim 2, Zhou (modified by Chen) as a whole teaches everything as claimed above, see claim 1. In addition, Zhou teaches wherein the subblock locations of the spatial reference block or the to-be-processed picture block is: a location of a top-left pixel in a subblock; a location of a geometric center of a subblock; or a location of a picture closest to a geometric center in a subblock (fig. 1, fig. 5). 
As per claim 3, Zhou (modified by Chen) as a whole teaches everything as claimed above, see claim 1. In addition, Zhou discloses wherein a distance between two of the plurality of preset subblock location is S, wherein S is 2 raised to the power of K, and K is a nonnegative integer (fig. 5, fig. 5 clearly discloses subblocks with a distance of 2 between a first and second subblock, which satisfies the limitation above when the value of K is 1). 
As per claim 11, Zhou (modified by Chen) as a whole teaches everything as claimed above, see claim 1. In addition, Zhou teaches wherein, in response to a top boundary of the to-be-processed picture block coinciding with a top boundary of a coding tree unit (CTU) comprising the to-be-processed picture block (fig. 5), and the spatial reference block is directly above the to-be-processed block, on the top-left of the to-be-processed picture or on the top-right of the to-be-processed picture block, at least two subblocks corresponding to the plurality of preset subblock locations are adjacent to the top boundary of the to-be-processed picture block (fig. 5 discloses the spatial reference block directly above the current block and a plurality of subblocks adjacent to the top of the boundary of the current block). 
As per claim 12, Zhou (modified by Chen) as a whole teaches everything as claimed above, see claim 1. In addition, Zhou teaches wherein in response to a left boundary of the to-be-processed picture block coinciding with a left boundary of a coding tree unit (CTU) comprising the to-be-processed picture block (fig. 5), and the spatial reference block is directly on the left of the to-be-processed picture block, on the top-left of the to-be process picture block, or on the bottom-left of the to-be-processed picture block, at least two of subblock corresponding to the plurality of preset subblock locations are adjacent to the left boundary of the to-be-processed  picture block (fig. 5 discloses the current block coinciding with a left CTU boundary and spatial reference blocks being on the bottom left of the current block with the plurality of subblocks being adjacent to the left boundary). 
As per claim 13, which is the corresponding video data coding device including the limitation of the video coding method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. In addition, to a non-transitory memory storage, configured to store video data in a form of a bitstream; and a video coder coupled to the memory storage. Zhou does not explicitly disclose a non-transitory memory storage, configured to store video data in a form of a bitstream; and a video coder coupled to the memory storage. However, Chen teaches a non-transitory memory storage (fig. 1), configured to store video data in a form of a bitstream (fig. 1); and a video coder coupled to the memory storage (fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the teachings of Chen with Zhou for the benefit of providing improved coding efficiency.
As per claim 14, which is the corresponding video data coding device including the limitations of the video coding method as recited in claim 2, thus the rejection and analysis made for claim 2 also applies here. 
As per claim 15, which is the corresponding video data coding device including the limitations of the video coding method as recited in claim 3, thus the rejection and analysis made for claim 3 also applies here. 
As per claim 23, which is the corresponding video data coding device including the limitations of the video coding method as recited in claim 11, thus the rejection and analysis made for claim 11 also applies here. 
As per claim 24, which is the corresponding video data coding device including the limitations of the video coding method as recited in claim 12, thus the rejection and analysis made for claim 12 also applies here. 
As per claim 25, which is the corresponding non-transitory computer-readable medium including the limitations of the video coding method as recited in claim 1, thus the rejection and analysis made for claim 1 also applies here. 
Allowable Subject Matter
Claims 4-7, 9-10, 18-19, 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Chen et al., (U.S. Pub. No. 2018/0192069 A1), “Motion Vector Generation for Affine Motion Model for Video Coding”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA PRINCE whose telephone number is (571)270-1821. The examiner can normally be reached Monday-Friday, 6:00 am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M PRINCE/               Primary Examiner, Art Unit 2486